DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-8 and 17-20 in the reply filed on 11/20/2020 is acknowledged.  The traversal is on the ground(s) that it is improper because claims 17-20 were omitted.  Further, Applicant respectfully traverses the Election Requirement because the PTO has not carried forward its burden of proof to establish that searching and examining the noted sets of claims would be an undue burden. In particular, MPEP § 803 states:
 If the search and examination of an entire application can be made without serious burden, the Examiner must examine it on the merits, even though it includes claims to distinct or independent inventions. The claims of the present invention would appear to be part of an overlapping search area.
This is not found persuasive because the absence of claim 17-20 in the Electron/restriction requirement was an oversight.  The election/restriction is as follows:
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.    Claims 1-8 & 17-20, drawn to Product, classified in H01L23/5387.
II.    Claims 9-16, drawn to Process, classified in H01L21/02035
   Inventions II and I are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case of the product, the  rigid portions can be formed separately then bonded to form the deformable substrate.
    Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/20/2020.

Drawings
The drawings are objected to because fig. 6a and fig. 6b do not have element numbers.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3,5, 6, 7, 8,  & 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Arora (US Pub no. 2010/0116526 A1)
Regarding claim 1, Arora  et al discloses an out-of-plane deformable semiconductor substrate, comprising: a plurality of rigid portions (102a/102b) having a first thickness [0026]; and an out-of-plane deformable portion (104) having a second thickness ) and connecting the plurality of rigid portions (102a/102b) to each other, wherein the second thickness is smaller than the first thickness fig. 6a wherein the out-of-plane deformable semiconductor substrate  is monolithic [0026].
Regarding claim 2, Arora et al discloses , wherein the plurality of rigid portions (102a/102b)each have sidewalls that are substantially perpendicular to a top surface of the out-of-plane deformable portion (104) fig. 6a.  
Regarding claim 3, Arora et al discloses  wherein the plurality of rigid portions (102a/102b) each have sidewalls that are non-perpendicular to a top surface of the out-of-plane deformable portion (104) fig. 6a.  
Regarding claim 5, Arora et al discloses  wherein the out-of-plane deformable portion (104)comprises a plurality of in-plane and out-of-plane deformable portions, each of which connects one of the plurality of rigid portions to another of the plurality of rigid portions (102a/102b) (fig. 4/fig. 6a).  
Regarding claim 6, Arora et al discloses  wherein the plurality of in-plane and out-of-plane deformable portions (104)each have wave-like shape in an undisturbed state, and wherein the wave-like shape expands in a stretched state (fig. 6a).  

Regarding claim 8, Arora et al discloses  wherein the out-of-plane deformable portion (104) includes a stressor layer (110a), which in an undisturbed state, maintains the plurality of rigid portions in a non-planar arrangement [0023].  
Regarding claim 17, Arora et all discloses  An in-plane and out-of-plane deformable semiconductor substrate[0026] , comprising: first and second rigid portions(102a/10b), each having a first thickness , a lower portion and an upper portion fig. 7; and an in-plane and out-of-plane deformable portion (104) having a second thickness fig. 6a, wherein the in-plane and out-of-plane deformable portion (104) connects the upper portions of the first and second rigid portions (102a/102b)to each other, wherein the second thickness is smaller than the first thickness (fig. 7),wherein the first and second rigid portions(102a/102b) are spaced apart from each other, and wherein the in-plane and out-of-plane deformable semiconductor substrate  is monolithic [0026].  
Regarding claim 18, Arora et al discloses  wherein the in-plane and out-of-plane deformable portion(104) has wave-like shape in an undisturbed state, and wherein the wave-like shape expands in a stretched state (fig. 6a).  
Regarding claim 19, Arora et al discloses  wherein the in-plane and out-of-plane deformable portion(104) has a stressor layer (110), which in an undisturbed state, maintains the plurality of rigid portions in a parallel or non-parallel arrangement[0023].  

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The limitations of claim 4 including:  wherein the out-of-plane deformable portion surrounds all sides of each of the plurality of rigid portions was not found in prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208.  The examiner can normally be reached on Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813